DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of an Appeal Brief on October 4, 2021.
In view of the Appeal Brief filed on October 4, 2021, PROSECUTION IS HEREBY REOPENED.  A Notice of Allowance is set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/ALEXANDER H TANINGCO/           Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                             

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burton A. Amernick on October 8, 2021.

The application has been amended as follows:

	Claim 16.	A control circuit for supplying a substantially constant DC current to a LED lamp unit which constitutes a load, said circuit comprising AC inputs for connection to an AC supply which is subject to variations including supply voltage fluctuations and transients, a pair of lamp outputs for connection to said LED lamp unit, and a full wave rectifying circuit supplying a DC voltage and said substantially constant DC current to said lamp outputs, wherein an AC control circuit is interposed between said AC inputs and said rectifying circuit to reduce variations in the magnitude of an AC current supplied to said rectifying circuit from said AC control circuit to thereby reduce corresponding variations in said substantially constant DC current, said AC control circuit includes a capacitor and an inductive winding of a magnetic component comprising a non-linear inductance and having a magnetically permeable core that at least part of which in operation is at least partially saturated by ferro-resonance, wherein said capacitor, said rectifying circuit and said LED lamp unit are electrically connected in series to conduct a load current, said load current is controlled by said inductive winding, and said ferro-resonance being at least in part created by  
 	Claim 29.	A lighting installation comprising an LED lamp fixture constituting a load supplied with a substantially constant DC current by a full wave rectifying circuit, said rectifying circuit being supplied by an AC supply which is subject to variations in series to conduct a load current, said load current is controlled by said inductive winding, and said ferro-resonance being at least in part created by 

	Claim 42.	A method of converting a High Intensity Discharge (HID) lamp installation supplied by an AC supply subject to variations including supply voltage variations and transients, and including a HID lamp fitting, a ballast and associated control gear, to  a LED lamp installation including a LED lamp fitting supplied with a substantially constant DC current, said method comprising the steps of:		replacing said HID lamp fitting with said LED lamp fitting,		replacing said ballast and associated control gear with a rectifying circuit having an input and an output,		connecting the output of said rectifying circuit to said LED lamp fitting as a load, and		interposing an AC control circuit between said AC supply and said  in series to conduct a load current, said load current is controlled by said inductive winding, and said ferro-resonance being at least in part created by 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In independent Claims 16, 29, and 42, the specific limitations “said AC control circuit including a capacitor and an inductive winding of a magnetic component comprising a non-linear inductance and having a magnetically permeable core that at least part of which in operation is at least partially saturated by ferro-resonance, wherein said capacitor, said rectifying circuit and said LED lamp unit are electrically connected in series to conduct a load current, said load current is controlled by said inductive winding, and said ferro-resonance being at least in part created by said load current,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 17-28, 30-41, and 43-54 are also allowable at least due to their dependencies from Claims 16, 29, and 42, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844